DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 31, 32 and 66-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0326502, Gallagher in view of US 3814156, Bachmann et al and US 2013/0033035, Gallagher et al.
	In regards to claim 9, in Figures 11A-D and [0051], Gallagher discloses mechanical connector provided with a thread on substantially matching frustoconical surfaces of a box (160) and a pin (180), said substantially matching frustoconical surfaces of said box and said pin extending essentially between two sets of nipple seals, whereas one said set of said nipple seals is located near an end of said box and another said set of said nipple seals is located near an end of said pin and whereas each said set of said nipple seals incorporates axially engaging, substantially cylindrical surfaces with an outside surface and an inside surface of a male substantially cylindrical segment interacting radially through a mechanism of a hoop stress with substantially matching surfaces of a substantially cylindrical cavity; said mechanical connector having fluid ports (see Figure 11A below). Gallagher ‘502 does not disclose a pressured assembly/disassembly fluid. Gallagher et al ‘035 teach a pressured assembly/disassembly fluid to exert radial loading on the overlapping surfaces, expanding the box and/or contracting the pin to create a clearance between the projections and the grooves so as to permit engagement and disengagement [0043]. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a pressured assembly/disassembly fluid to exert radial loading on the overlapping surfaces, expanding the box and/or contracting the pin to create a clearance between the projections and the grooves so as to permit engagement and disengagement, as taught by Gallagher et al ‘035.

[AltContent: textbox (Fluid ports)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    889
    313
    media_image1.png
    Greyscale


Gallagher ‘502 does not disclose an assembly/disassembly fluid remaining essentially solid. Bachmann teaches an assembly/disassembly fluid (col. 3, line 47 through col. 4, line 17; and col. 5, lines 13-53) “to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances” (col. 2, lines 16-19). It would have been obvious to one having ordinary skill in the art at the time of filing to provide an assembly/disassembly fluid remaining essentially solid to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances, as taught by Bachmann et al.
In regards to claim 31, Gallagher in view of Bachmann et al and Gallagher et al disclose the assembly/disassembly fluid is metallic.
	In regards to claim 32, Gallagher in view of Bachmann et al and Gallagher et al disclose the assembly/disassembly fluid is non-metallic.
In regards to claim 66, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin utilizes friction welding (product-by-process). 
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 67, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin is manufactured involving injection molding (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 68, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin is manufactured involving 3D printing (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 69, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin utilizes traditional welding fabrication (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 70, Gallagher in view of Bachmann et al and Gallagher et al disclose the claimed invention except for at least one of said box or said pin being made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay. It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate at least one of said box or said pin being made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 71, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal has essentially a lower material strength than a material strength of a material of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 72, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal remains essentially ductile under a dynamic loading essentially at least in a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 73, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal can essentially deform plastically under a changing load essentially in at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 74, Gallagher in view of Bachmann et al and Gallagher et al disclose a recrystallization temperature of a material of the solid seal falls essentially below at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 75, Gallagher in view of Bachmann et al and Gallagher et al disclose a phase change due to different phase equilibriums with a changing temperature, including an eutectoidal transition, of a material of the solid seal falls essentially below at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 76, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal remains essentially ductile under a dynamic loading essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 77, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal can essentially deform plastically under a changing load essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 78, Gallagher in view of Bachmann et al and Gallagher et al disclose a recrystallization temperature of a material of the solid seal falls essentially below a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 79, Gallagher in view of Bachmann et al and Gallagher et al disclose a phase change due to different phase equilibriums with a changing temperature, including an eutectoidal transition, of a material of the solid seal falls essentially below a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 80, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal is allowed to essentially melt and essentially re-solidify essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 31, 32, 66-72, and 74-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11156313. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application claims the same subject matter of claims 1-10 of U.S. Patent No. 11156313.
Claims 9 and 83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/485,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of rib strengthening arrangement.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Applicant's argument that the prior art does not disclose a material of the solid seal can essentially deform plastically under a changing load essentially in at least a part of an essential design temperature range of said mechanical connector. The Examiner disagrees. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process.  In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Further, where there is reason to believe that a functional limitation asserted to be critical to establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, Applicant may be required to prove that the subject matter shown in the prior art does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Hallman, 655 F.2d 212, 215, 210 USPQ 609, 611 (CCPA 1981); In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596-97 (CCPA 1980); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977); In re Ludtke, 441 F.2d 660, 664, 169 USPQ 563, 566 (CCPA 1971); In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 229 (CCPA 1971). Applicant is claiming inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying, which the prior art discloses. The prior art meets claimed limitations.


Allowable Subject Matter
Claims 81 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679